Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0189814 A1 (“Ventrice”) in view of U.S. Patent Application Publication No. 2014/0081714 A1 (“Debow”).
Claim 1
Ventrice teaches: 
A database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause: 
Any one or more of the distributed computing resources 106 shown in FIG. 1 is a database system implemented using a server system comprising one or more hardware processors that are configurable to cause the operations described below, because (1) “[d]evice(s) 106 can belong to a variety of categories or classes of devices such as traditional server-type devices,” Ventrice ¶ 28, (2) each device 106 includes a processing unit 108 (FIG. 1) (shown as processing unit 202 in FIG. 2) that executes an adaptive wizard framework 116 (labeled as 222 in FIG. 2 and 300 in FIG. 3) effective for performing the operations described below, Ventrice ¶¶ 32 and 47, and (3) device 106 relies upon a “data store 212,” which “includes data storage such as a database” in order to carry out the operations of the adaptive wizard framework 116/222/300, Ventrice ¶ 44, thereby making device 106 a “database system” within the meaning of claim 1.
maintaining, in association with a learning platform, an achievement platform, 
The adaptive wizard framework 300 is maintained in association with a learning platform because it includes “a goal monitoring component 314 [that] may monitor an employee training web site and/or training program.” Ventrice ¶ 76.
the achievement platform providing awards associated with the learning platform to users of an application or service for achievements associated with the application or service;
The gamification system that the adaptive wizard framework produces “can be published on a website of the user,” and “be implemented by the customer to recognize and award desired behavior patterns and boost engagement in order to achieve the one or more goals of the customer.” Ventrice ¶ 87.
displaying, on a device of an authorized user of the achievement platform, a user interface operating to allow the authorized user to create or modify customizable awards, 
“The feature module 316 can identify required features 318, recommended features 320, and/or optional features 322,” and then “cause the display of the required features 318, the recommended features 320 and/or the optional features 322 on a customer computing device via the user interface,” Ventrice ¶ 77, including “options to configure the respective features via the user interface.” Ventrice ¶ 78. In general, “a feature [is] a set of recognition constructs and visualizations combined with an explicit purpose in mind.” Ventrice ¶ 19. For example, features “can include tracks (e.g., expertise tracks, affinity tracks, etc.), awards, levels, competitions, currencies (e.g., karma currency or good deed points, expertise currency, etc.), task lists, repeating task lists, career badges, data visualizations, collections, streaks, streams (e.g., activity streams, personal streams, etc.), people following, content following, redemptions (e.g., points redemption, badge redemption, scheduled redemption, etc.), scheduled raffles, prompts, and the like.” Ventrice ¶ 53.
 “For example, the feature module can recommend that the customized gamification system include a progressive levels system (e.g., various levels of achievement) for a user to accomplish in order to encourage participation. In such an example, feature module can cause for display a user interface for the customer to select, rename and/or modify various levels. For example, the feature module can display Novice, Student, Citizen, Veteran and Champion levels with corresponding point thresholds of 5, 20, 50, 200 and 300 points. The customer can modify the levels, such as by renaming the level or changing the point threshold needed to achieve each level.” Ventrice ¶ 54.
the authorized user being affiliated with a first organization of a plurality of organizations implementing the application or service;
The customer is an enterprise that is purchasing gamification services in order to motivate achievement of one or more goals in the enterprise. See Ventrice ¶¶ 86–87. The customer may be one of a plurality of customers. See Ventrice ¶ 159.
It should be understood, however, that this claim element fails to limit the scope of the claim, because the authorized user is not a component of the claimed database system, and therefore, his affiliation with an organization is not material to patentability. See MPEP § 2115 (“[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”); see also Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (explaining that “a description of the environment in which a claimed invention operates” is to be distinguished “from a limitation on the claimed invention itself.”). Thus, although Ventrice explicitly discloses this optional claim element, prior art generally need not disclose or teach the authorized user’s affiliations in order to make a proper finding of anticipation or obviousness.
processing input, from the authorized user via the user interface, to create a first award based on first customizable logic, the first customizable logic being configured by the authorized user such that satisfaction of conditions associated with designated users of the application or service causes the designated users to be presented with the first award;
“In some examples, the adaptive wizard framework can include a building module 326. The building module 326 can receive input from the scenario module, the goal-defining module 308, the feature module 316, and/or the visualization module 324. In various examples, the building module 326 can process the inputs, and build a customized gamification system for the customer. The customized gamification system can be built and/or designed to achieve one or more goals of the customer and/or the customer enterprise with regard to user behavior patterns.” Ventrice ¶ 86.
storing, responsive to processing the input, data associated with the first award in the database system such that the first award is achievable by users associated with the first organization;
“In various examples, the building module 326 can send the customized gamification system to the customer. The customized gamification system can be sent to the customer via a designated website and/or URL of the customer, via one or more memories (e.g., a computer readable storage device), and/or other means of providing a gamification system to a customer.” Ventrice ¶ 87.
determining, based on a combination of a first condition of a
“The customized gamification system can thus be implemented by the customer to recognize and award desired behavior patterns.” Ventrice ¶ 87. 
As mentioned above, these desired behavior patterns may include meeting a combination of conditions, see Ventrice ¶¶ 53, 77, 78, although the events do not necessarily require the user’s physical presence. For example, interface 600 allows customers to create a feature that awards the customer’s users for completing a “track” of sub-features. Ventrice ¶ 78. As another example, the customer’s users may earn points for utilizing different features of the customer’s website and/or performing specified activities, while the customer is allowed to create a site feature that awards users whenever they pass a specified point threshold. Ventrice ¶¶ 53–54.
and presenting, responsive to determining that the first user has satisfied the conditions associated with the first award, the first user with the first award.
As shown in FIG. 12, a visualization interface 1200 presents a “showcase visualization 1204,” which “can include information about a particular user, to include an avatar, a position (e.g., job title and/or description), statistics (e.g., points earned, awards earned, etc.), recent activity, and/or awards earned. In various examples, the awards earned can include the respective award name, icon and/or an indication of the number earned.” Ventrice ¶ 137. Additionally or alternatively, the awards may be presented in a leaderboard visualization 1206. Ventrice ¶ 138.
Ventrice does not appear to explicitly disclose whether its analogous “first condition” includes “a presence at a physical event.”
Debow, however, teaches a similar database system (see Debow ¶¶ 27 and 81), which is configured to cause (among other things):
maintaining, in association with a learning platform, an achievement platform, the achievement platform providing awards associated with the learning platform to users of an application or service for achievements associated with the application or service;

“By constantly measuring sales representatives’ current performance data 108 versus historical performance data 102 and current performance data 108 of relevant colleagues, performance gauge 105 can identify high performing sales representatives. Once the high performing sales representatives are identified, recognition trigger 125 can automatically issue recognition awards to them, which are recorded as recognition data 122.” Debow ¶ 49.
determining, based on a combination of a first condition of a presence at a physical event by a first user affiliated with the first organization and a second condition of a completion of a task by the first user in the application or service, that the first user has satisfied the conditions associated with the first award, wherein the completion of the task is separate from the presence at the physical event;
“[P]erformance gauge 105 extracts progress features from historical training data by automatically identifying patterns of sequence of learning initiatives and changes made to a learning map or learning cycle,” and “identifies patterns of sequence of learning initiatives like attending an orientation, which is followed by undergoing training, earning certifications, and mentoring.” Debow ¶ 54 (emphasis added). 
“Performance gauge 105 then extracts the progress features by mapping the patterns of sequence of learning initiatives to corresponding changes in the learning funnel. Once extracted, the progress features are used as model sets for measuring a particular employee’s progress across the learning map or learning cycle.” Debow ¶ 54.
In other words, performance gauge 105 determines whether an employee has progressed through a sequence of conditions, where a first condition includes “attending an orientation” (the claimed presence at a physical event) and a second condition includes “undergoing training, earning certifications, and mentoring.” Among these, at least “undergoing training” falls within the broadly claimed concept of completing a “task” in the application in the application or service because the employee earns recognition of that task when it is “entered in an education management system.” Debow ¶ 54; see also Debow ¶ 37 (“Progress features can be detected by stateful progression, such as completion of training unit two following training unit one.”).
and presenting, responsive to determining that the first user has satisfied the conditions associated with the first award, the first user with the first award.
“FIG. 5 illustrates one implementation of automated recognition 500 of users in an on-demand system. Recognition trigger 125 can automatically issue recognition award 515 by evaluating the current performance of sales representatives against the progress features (FIGS. 3A–3C) and the exception features (FIG. 4).” Debow ¶ 59. As illustrated, issuing the award 515 includes displaying the award. See Debow ¶ 60.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Ventrice’s award recognition software in the same manner that Debow improved its own award recognition software, i.e., by providing “attending an orientation” as a possible condition, in combination with other conditions, for triggering an award. One would have been motivated to combine Debow with Ventrice because Debow suggests that “[i]mproved employee experience and engagement, improved sales and revenues, and higher employee satisfaction and retention may result” from utilizing Debow’s enhanced criteria for recognizing employee efforts. See Debow ¶ 5.
Claim 2
Ventrice and Debow teach the database system of claim 1, 
wherein the conditions associated with the first award include a combination of the completion of the task in the application or service, conduct associated with the learning platform, and the presence at the physical event, wherein the presence at the physical event is separate from the learning platform and the application or service.
“[P]erformance gauge 105 extracts progress features from historical training data by automatically identifying patterns of sequence of learning initiatives and changes made to a learning map or learning cycle,” and “identifies patterns of sequence of learning initiatives like attending an orientation, which is followed by undergoing training, earning certifications, and mentoring.” Debow ¶ 54 (emphasis added). In other words, performance gauge 105 determines whether an employee has progressed through a sequence of conditions, where the first condition includes “attending an orientation,” the second condition includes “undergoing training,” and then there are one or more other third or fourth conditions such as “earning certifications and mentoring.” 
Among these, “attending an orientation” and “undergoing training” respectively correspond to presence at the physical event and the completion of a task in the application or service for the reasons given in the rejection of claim 1, while either or both earning certifications and/or mentoring fall within “conduct associated with the learning platform” at least because they are stored in the “historical training data” of Debow’s platform.
Claim 3
Ventrice and Debow teach the database system of claim 1, 
wherein the input further comprises assignment of one or more skills to the first award, the assignment of the one or more skills to the first award indicating that achievement of the award is associated with a demonstration of the one or more skills, 
“In some implementations, specifications [from managers for customizing the recognition award] include . . . skills profiling 650 of intended recipients of the recognition award.” Debow ¶ 66. “[S]kills 650 profiling of intended recipients of the recognition award can list various skills such as adaptability, creativity, customer advocacy, decisiveness, determination, initiative, or mastery.” Debow ¶ 66.
and the database system further configured to cause: storing, responsive to determining that the first user has satisfied the conditions associated with the first award, further data in the database system, the further data indicating that user has the one or more skills.
As shown in FIG. 7, a “profile object 702 is linked to an award object 704, which identifies the recognition awards awarded to the sales representative,” and includes a “Skills” field “that identifies the skills attributed to the recipient of the recognition award.” Debow ¶ 69.
Claim 4
Ventrice and Debow teach the database system of claim 1, wherein the user interface comprises:
plurality of selections configured to allow the authorized user to customize a description and appearance of the first award, 
“In various examples, the feature selection interface 700 can display an editing box 708. The editing box 708 can include one or more input boxes 710. The input boxes 710 can include fill-in boxes, menus (e.g., displayed and/or drop-down), and the like. In the illustrative example, the user input boxes include a name selection box, a topic selection box, and an icon selection box.” Ventrice ¶ 115 (referring to FIG. 7).
and a menu configured to allow the authorized user to specify the first customizable logic and designate actions and objects associated with the conditions. 
“For example, the feature module can display Novice, Student, Citizen, Veteran and Champion levels with corresponding point thresholds of 5, 20, 50, 200 and 300 points. The customer can modify the levels, such as by renaming the level or changing the point threshold needed to achieve each level.” Ventrice ¶ 54.
Claim 5
Ventrice and Debow teach the database system of claim 1, 
wherein the first award is a first type of a plurality of types of awards associated with the achievement platform, the first type award being different from other types of awards achievable via performance of tasks in the learning platform.
As shown in FIG. 10, “the tutorial rewards feature 1002 includes the tutorial rewards sub-features 1008 of first visit, join a group, first post, first vote, and start a conversation. Other examples may include the illustrated sub-features and/or other tutorial reward sub-features, such as, join a community/project, first reply, vote for a post, complete profile, add avatar, follow someone, follow thread, and use search.” Ventrice ¶ 125.
Claim 6
Ventrice and Debow teach the database system of claim 1, the database system further configured to cause:
processing a request, from an authorized administrator, to disable achievement of awards in the application or service, the authorized administrator being associated with the first organization; and causing, responsive to processing the request, achievement of awards to be disabled for users associated with the first organization.
“In some examples, the recommended features 320, and/or the optional features 322 can include an option to de-select the respective features. The option to de-select respective features can include an on/off toggle, a delete button, or other way to indicate, via the user interface, that the respective feature will not be incorporated into the model of the customized gamification system.” Ventrice ¶ 79.
Claim 7
Ventrice and Debow teach the database system of claim 1, 
wherein the application or service comprises a customer relationship management (CRM) platform 
“For example, the adaptive wizard can pull data from external sources, such as . . . customer relationship management systems.” Ventrice ¶ 21.
provided to a plurality of tenant organizations via an on-demand computing environment, the first organization being one of the tenant organizations.
“In various examples, the adaptive wizard can push the gamification system a customer website, send the gamification system to the customer, or otherwise make the gamification system available to the customer for implementation.” Ventrice ¶ 21. The customer may be one of a plurality of customers. See Ventrice ¶ 159.
Debow likewise provides an overlapping teaching of the same subject matter. See Debow ¶¶ 19 and 34.
Claims 8–14
Claims 8–14 are directed to the method performed by corresponding system claims 1–7, and are therefore rejected for the same reasons as given above.
Claims 15–20
Claims 15–20 are directed to a computer program product that is programmed in the same manner as the corresponding systems set forth in claims 1–7, and are therefore rejected for the same reasons as given above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176